       Case 1:19-cv-09395-JPO-RWL Document 24 Filed 06/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                              6/2/2020
MAHABIR MAHABIR a/k/a                                          :
RANDOLPH MAHABIR,                                              :
                                                               :   19 Civ. 09395 (JPO) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
QUEENS DOLLAR, INC. d/b/a                                      :
99 CENTS RUSH, et al.,                                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Defense counsel filed an application to withdraw on May 19, 2020. (Dkt 19.) On

May 20, 2020, the Court issued an Order providing Defendants the opportunity respond

by filing a response no later than June 1, 2020. As of June 2, 2020, Defendants have not

filed a response. Having reviewed the application and supporting Declaration pursuant

to Local Rule 1.4, the Court finds good grounds for counsel to withdraw. Accordingly,

defense counsel’s application to withdraw is granted.

        By July 2, individual Defendants shall either appear through new counsel or shall

proceed pro se.         Defendants are reminded, however, that corporate entities must be

represented by counsel and cannot proceed pro se. Failure of the corporate entities to

appear by counsel may result in entry of a default judgment against those entities.

        Defense counsel shall serve a copy of this Order on Defendants and file proof of

service of same no later than June 5, 2020.




                                                        1
      Case 1:19-cv-09395-JPO-RWL Document 24 Filed 06/02/20 Page 2 of 2



                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated:       June 2, 2020
             New York, New York

Copies transmitted to all counsel of record.




                                               2
